Appeal from a judgment of the Erie County Court (Michael F. Pietruszka, J.), rendered May 17, 2010. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree.
*1485It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law § 160.15 [2]). Contrary to defendant’s contention, we conclude that he knowingly, intelligently and voluntarily waived his right to appeal as a condition of the plea (see generally People v Lopez, 6 NY3d 248, 256 [2006]). “County Court engage[d] the defendant in an adequate colloquy to ensure that the waiver of the right to appeal was a knowing and voluntary choice” (People v James, 71 AD3d 1465, 1465 [2010] [internal quotation marks omitted]), and the record establishes that he “understood that the right to appeal is separate and distinct from those rights automatically forfeited upon a plea of guilty” (Lopez, 6 NY3d at 256). Contrary to the further contention of defendant, his “monosyllabic affirmative responses to questioning by [the c]ourt do not render his [waiver] unknowing and involuntary” (People v Dunham, 83 AD3d 1423, 1424 [2011], lv denied 17 NY3d 794 [2011]). Defendant’s valid waiver of the right to appeal encompasses his challenge to the severity of the sentence (see Lopez, 6 NY3d at 255-256; People v Gordon, 89 AD3d 1466 [2011]). Finally, to the extent that defendant’s contention that he was denied effective assistance of counsel survives his guilty plea and valid waiver of the right to appeal (see People v Jackson, 85 AD3d 1697, 1699 [2011], lv denied 17 NY3d 817 [2011]), we conclude that it lacks merit (see generally People v Ford, 86 NY2d 397, 404 [1995]). Present — Centra, J.P., Fahey, Peradotto, Garni and Lindley, JJ.